Case: 15-11920   Date Filed: 12/07/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11920
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:13-cr-00003-JES-DNF-1



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                versus

MICHAEL PEREZ,
a.k.a. Clownface,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (December 7, 2015)

Before ED CARNES, Chief Judge, JORDAN and JULIE CARNES, Circuit
Judges.

PER CURIAM:
              Case: 15-11920    Date Filed: 12/07/2015   Page: 2 of 2


      Robert Godfrey, appointed counsel for Michael Perez, has filed a motion to

withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent review of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Perez’s conviction and sentence are AFFIRMED




                                         2